Exhibit 10.9

 

MORTGAGE AND SECURITY AGREEMENT

 

Boston Biomedica, Inc., a corporation organized pursuant to the laws of the
Commonwealth of Massachusetts with a principal place of business at 375 West
Street, West Bridgewater, Massachusetts (the “Mortgagor”), for consideration
paid, hereby grants to Commerce Bank & Trust Company, a trust company organized
pursuant to Massachusetts General Laws, Chapter 172, with a principal place of
business at 386 Main Street, Worcester, Worcester County, Massachusetts, (the
“Mortgagee”), with MORTGAGE COVENANTS, to secure the payment of Two Million Nine
Hundred Thousand and 00/100($2,900,000.00) Dollars with interest and any other
charges thereon payable as provided in the Mortgagor’s Note of even date (the
“Note”), to secure the payment and performance of all covenants and agreements
contained herein and any other instruments securing said Note, (hereafter the
“Loan Documents”), and also to secure the payment of any and all liabilities (as
hereafter defined) of the Mortgagor to the Mortgagee, the land, situated at 375
West Street, West Bridgewater, Massachusetts, described in Exhibit A annexed
hereto, together with any and all improvements now or hereafter situated thereon
(the “Premises”).

 

The Mortgagor covenants with the Mortgagee as follows:

 

1. The Mortgagor will pay the principal sum of the Note and the interest thereon
at the time and place and in the manner provided in the Note.

 

2. In the event of a default, the Mortgagor shall deposit with the Mortgagee on
each day when any payment under the Note is required to be made in addition to
the payments therein required, a monthly apportionment of one-twelfth (l/12th)
of the sum estimated by the Mortgagee to be sufficient to make all payments of
all real estate taxes and governmental charges and assessments upon the Premises
as they become due and any balance due for such payments shall be paid by the
Mortgagor to the Mortgagee upon demand. The Mortgagee is hereby specifically
authorized to pay when due or at any time thereafter all of said payments and to
charge the same to the account of the Mortgagor. Every such deposit may, at the
option of the Mortgagee, be applied directly against the obligation with
reference to which it was made, or, to the fullest extent permissible according
to law, any other obligation of the Mortgagor secured hereby; such deposits may
be commingled with other assets of the Mortgagee and, in the discretion of the
Mortgagee, invested by the Mortgagee for its own account, without any obligation
to pay income from such investment, or interest on such deposits, to the
Mortgagor, or to account to the Mortgagor for such income in any manner, unless
otherwise provided by law. The Mortgagor grants the Mortgagee in the event of a
default hereunder full power and authority as attorney irrevocable of the
Mortgagor, coupled with an interest, to apply for and prosecute claims for the
abatement of taxes and to collect and endorse any checks issued on account of
the Mortgagor and to retain and apply the same to the debt secured hereby.

 

1



--------------------------------------------------------------------------------

3. The Mortgagor shall keep the Premises in good order, repair and condition,
damage from casualty or condemnation expressly not excepted, and shall not
permit or commit waste on the Premises, nor remove or alter anything which
constitutes a part of the Premises without the prior written consent of the
Mortgagee and shall permit the Mortgagee, its agents or employees to enter the
Premises, at any reasonable time, for the purpose of inspecting the Premises to
determine whether the Mortgagor is in compliance with its obligations under this
Mortgage; and Mortgagor further covenants that each and every part of the
Premises shall be maintained and used in accordance with all restrictions,
encumbrances or agreements affecting the Premises and with all zoning and
building codes and applicable laws, ordinances, rules and regulations of all
public authorities having jurisdiction over the Premises.

 

4(a) The Mortgagor shall pay for and maintain insurance with respect to the
Premises against loss or damage by fire and such other hazards as the Mortgagee
shall from time to time require, including without limitation, rent insurance
and fire insurance; such insurance policies or, at Mortgagee’s option,
certificates thereof, to be deposited (along with evidence of payment of
premiums thereon) with and first payable in case of loss to the Mortgagee and to
be written by such companies, on such terms, in such form and for such periods
and amounts as the Mortgagee shall from lime to time approve. Throughout the
term of the Note, Mortgagor will provide Mortgagee with the renewal policy, or
at Mortgagee’s option, certificates thereof (along with evidence of payment of
premiums thereon) at least fifteen (15) days prior to expiration of an existing
policy. All such policies shall provide that they shall not be cancelled or
amended without at least thirty (30) days prior written notice to the Mortgagee.
Such insurance shall provide that the same shall be payable to Mortgagee
notwithstanding any defense the insurer may have to the payment of the same to
Mortgagor or to any person holding any interest in the Premises. No settlement
on account of any loss covered by such insurance shall be effected without the
prior written consent of the Mortgagee. Mortgagor authorizes Mortgagee, at its
option, to adjust and compromise any losses under such insurance for and on
behalf of Mortgagor and any such adjustment and compromise shall be binding on
Mortgagor. The Mortgagor shall deposit monthly with the Mortgagee, at the option
of the Mortgagee, such sums as the Mortgagee estimates will provide amounts
sufficient to pay, when due, premiums for such insurance, hereby granting to the
Mortgagee, in the event of foreclosure, full authority as attorney irrevocable
of the Mortgagor, coupled with an interest, to cancel such insurance and retain
such premiums as may be returned, or to transfer such insurance to any person or
persons claiming title to the Premises or any part thereof by virtue of
foreclosure proceedings. The Mortgagee shall have the option of applying the
proceeds which it receives under any such insurance policies after deducting
therefrom all costs and expenses of the Mortgagee in collecting such proceeds
(i) to the repair or replacement of the Premises or any portion thereof upon
such conditions as the Mortgagee may prescribe and/or (ii) to or toward the
indebtedness secured hereby in such order as the Mortgagee may determine;
provided, however, that in the event of a partial loss to or destruction of the
Premises rendering less than 50% of the buildings thereon unusable, and provided
further that there exists no Event of Default, Mortgagor shall have the option
to use the insurance proceeds to rebuild, in which event the Mortgagee shall
hold and disburse the insurance proceeds to the Mortgagor on a construction loan
basis. The Mortgagee shall pay to the

 

2



--------------------------------------------------------------------------------

Mortgagor all such insurance proceeds, to the extent of the Mortgagor’s interest
therein, remaining in the Mortgagee’s possession after the full and complete
payment of all such amounts due and payable under this Mortgage or the Note
and/or such application as aforesaid.

 

4(b) Mortgagor will also cause appropriate liability insurance to be maintained
in such amounts as Mortgagee shall request and shall deliver to Mortgagee
evidence of such insurance.

 

5. Any awards of damages on account of any condemnation for public use of or
injury to the Premises shall be paid to the Mortgagee. The Mortgagee shall have
the option of applying the proceeds which it receives from any such awards,
after deducting therefrom all costs and expenses of the Mortgagee in collecting
such proceeds, (i) to the restoration of that portion of the Premises which
remains upon such conditions as the Mortgagee may prescribe and/or (ii) to or
toward the indebtedness secured hereby in such order as the Mortgagee may
determine. Any balance remaining in the Mortgagee’s possession after the full
and complete payment of all amounts secured hereby and/or such application as
aforesaid shall, if Mortgagee shall no longer be obligated to make any advances
or otherwise extend credit to Mortgagor and to the extent of the Mortgagor’s
interest therein, be paid to the Mortgagor; otherwise the same shall be held by
Mortgagee without interest as Collateral Security for the Liabilities secured
hereby.

 

6. The Mortgagor shall perform such further acts and shall execute, acknowledge
and deliver to the Mortgagee such instruments as the Mortgagee may require to
confirm the grant of this Mortgage.

 

7. This Mortgage shall be deemed a grant and conveyance of, and a lien upon all
buildings, additions to said buildings, fixtures, structures and appurtenances
which may now or hereafter be located upon or used in connection with the
Premises and all such buildings, additions to said buildings, fixtures,
structures and appurtenances shall be apart of the real estate covered by this
Mortgage and shall be subject to all of the terms covenants and conditions
hereof and shall be security for the payment and performance of all liabilities
and indebtedness secured hereby and any further advances which may be made
hereunder or otherwise to the Mortgagor with the same force and effect as if
such buildings, additions to the said buildings, fixtures, structures and
appurtenances were now owned by the Mortgagor and specifically included herein.

 

8. Mortgagor shall maintain full and correct books and records showing in detail
the earnings and expenses of the Premises and will permit Mortgagee or its
representatives to examine said books and records, and all supporting vouchers
and data, at any time and from time to time upon request by Mortgagee.

 

9. The Mortgagor, for itself and for all who may claim through or under it,
hereby expressly waives and releases all right to have the Premises, or any part
thereof, or any other property which may hereafter be conveyed or transferred by
it to the Mortgagee as security for the

 

3



--------------------------------------------------------------------------------

liabilities and indebtedness hereby secured, marshalled upon any foreclosure
sale or other enforcement of the rights of the Mortgagee hereunder.

 

10. The Mortgagor shall not suffer nor permit any mechanics lien, judicial liens
or other liens of any kind to be created, on the Premises, and if any should
arise or be created, the Mortgagor shall remove, discharge or vacate the same or
cause the same to be bonded or otherwise discharged within ten (10) days after
the same shall arise or be created, and if the Mortgagor shall fail to discharge
such lien or claim for lien, the Mortgagee may discharge such lien or claim for
lien, and the amount of any expenditure so incurred by the Mortgagee shall be
added to and become part of the liabilities and indebtedness secured hereby.

 

11. If this Mortgage, by its terms, is now, or at any time, subject or
subordinate to a prior mortgage, Mortgagor shall not, without consent of
Mortgagee agree to the modification, amendment, or extension of such prior
mortgage, and Mortgagor will perform all obligations of Mortgagor under such
Mortgage.

 

12. Mortgagor agrees to pay, when due, all fees and expenses incurred by
Mortgagee incident to the loan transaction evidenced by the Note and secured by
this Mortgage, the assurance of the security represented by the Mortgage, and
incident to the enforcement by Mortgagee of the terms of its rights under the
Note and this Mortgage, including, without limitation, attorney’s fees and
expenses. From time to time, Mortgagor shall provide Mortgagee, at Mortgagor’s
expense, with an updated appraisal of the Premises or any portion thereof
designated by the Mortgagee within thirty (30) days of a written request from
Mortgagee such appraisal to be in form and prepared by an appraiser satisfactory
to Mortgagee.

 

13(a) The Mortgagor shall at the request of the Mortgagee submit for
examination, all leases then affecting the Premises and on demand shall assign
and deliver to the Mortgagee any or all such leases, such assignments to be made
by instruments in form and substance satisfactory to the Mortgagee; Mortgagor
hereby irrevocably granting to the Mortgagee full authority as the Mortgagor’s
true and lawful attorney-in-fact coupled with an interest, with full power of
substitution, to make, execute, acknowledge and deliver such assignments.

 

13(b) The Mortgagor hereby irrevocably transfers, assigns and conveys to the
Mortgagee all rentals, revenue and other sums (hereafter referred to as the
“rentals”) now due or which may hereafter become due under all leases or
agreements presently in force or which may hereafter be entered into with
respect to the Premises or any part thereof. The Mortgagor shall have the right,
while no event of default shall have occurred, to collect such rentals for its
own account from month to month, but for not more than one month in advance.
Upon default by the Mortgagor under this Mortgage or the Note, the Mortgagee
shall have the right to enter upon the Premises, and take possession thereof
without the consent of the Mortgagor and without the commencement of any action
to foreclose this Mortgage. After the Mortgagee has notified the tenants of such
right and

 

4



--------------------------------------------------------------------------------

such default, it shall be entitled to receive, and to collect or cause to be
collected, and the tenants shall be obligated to pay to the Mortgagee without
further inquiry as to the existence of any default, all rentals then owing or
which may thereafter become payable, and the Mortgagee may give a good and
sufficient receipt therefor. The Mortgagee shall incur no obligations with
respect to this assignment, shall not be bound, unless it so agrees, to collect
the rental, and shall not be liable for any loss or damage resulting from the
noncollection thereof. Any rental collected by the Mortgagee may be applied by
it, in its sole and absolute discretion, in whole or in part, first to
Mortgagee’s commission as set forth herein, then to the repayment of any
indebtedness secured hereby, in such order as the Mortgagee shall determine; to
the maintenance, operation and administration of the Premises; to the payment or
reduction of taxes or other charges affecting the Premises; or to payments for
repairs, renewals or other expenses incurred by the Mortgagee in and upon the
Premises. The Mortgagee shall be entitled to charge and recover a reasonable
commission not to exceed six (6%) percent on all or any rentals collected by
virtue of this section. In the event of the exercise by the Mortgagee of its
rights under this section, it shall have the right, as agent for the Mortgagor,
to renew leases and to enter into new leases respecting the Premises upon such
terms and conditions as the Mortgagee may determine. The Mortgagor agrees to
execute such further documents as the Mortgagee may require to give effect to
this section and, upon receiving notice of the exercise by the Mortgagee of its
rights hereunder, shall transfer and deliver to the Mortgagee all Leases and
other agreements which affect the Premises. The Mortgagee shall have the right,
but without any obligation to do so, to subordinate this Mortgage and its rights
hereunder to any lease or leases of the Premises, and upon execution and
recording of any instrument by the Mortgagee which purports to effect such
subordination, this Mortgage shall be subordinate to the lease or leases
referred to in such instrument with the same force and effect as if such lease
or leases had been executed and delivered prior to the execution, delivery and
recording of this Mortgage.

 

14. This Mortgage constitutes a security agreement under the Uniform Commercial
Code and creates and Mortgagor grants to Mortgagee a security interest in all
improvements to the Premises and fixtures now owned or hereafter acquired by
Mortgagor and used or acquired for use on or in connection with the Premises
together with all accessions thereto and substitutions therefore and
replacements thereof and parts therefore and all cash and non-cash proceeds of
any of the foregoing. Mortgagor shall take all necessary action to maintain and
preserve the lien by the delivering, filing, refiling, recording or re-recording
of any financing statements, continuation statements or other security
agreements, and the giving of such instruments of further assurance as Mortgagee
may from time to time reasonably request to protect the lien of this Mortgage
with respect to such property. Without limiting the foregoing, Mortgagor hereby
irrevocably appoints Mortgagee attorney-in-fact for Mortgagor to execute,
deliver and file such instruments for and on behalf of Mortgagor; provided,
however, that Mortgagee is not under any duty to Mortgagor to protect, secure,
perfect or insure the lien of this Mortgage or any other security agreements
referred to herein nor shall Mortgagee have any obligation for, among other
things, the filing of any financing statements under the Uniform Commercial
Code. Notwithstanding any release of any or all of that property included in the
Mortgage or its satisfaction of record, the terms hereof shall survive as a

 

5



--------------------------------------------------------------------------------

security agreement with respect to the security interest created hereby
evidenced by the Note. Mortgagor will pay or cause to be paid all taxes and fees
incident to any such filing, refiling, recording and re-recording, and all
reasonable counsel fees and other expenses, taxes and other governmental charges
incident thereto.

 

15. Any transfer, mortgage or pledge of the interest, or any part of the
interest, in the Premises of Mortgagor or of the Obligations of Mortgagor
without the written consent of Mortgagee, voluntarily, involuntarily, or by
operation of law, shall be deemed a default under the Mortgage. Any consent to
any one transfer, mortgage or pledge shall not be a waiver of the requirement of
consent for any further transfer, mortgage or pledge. If Mortgagor’s rights
become vested in a person other the a Mortgagor named herein, Mortgagee may deal
with that person to extend or modify this Mortgage or the payments hereunder or
the indebtedness secured hereby or release part of the Premises without
releasing or diminishing the liability or obligation of the Mortgagor.

 

16. The proceeds of loan or loans evidenced by the Note shall be used
exclusively for business purposes and no part of the proceeds shall be used for
personal, family, household or agricultural purposes.

 

17. Mortgagor warrants that there has been no release nor is there a present
threat of a release of oil or hazardous material as such terms are defined by
Massachusetts General Laws, Chapter 21E (“Chapter 21E”) on or in the Mortgaged
Property and that the Mortgagor will prevent any such release or threat of
release on or in the Mortgaged Property during the term of this Mortgage.
Mortgagor also warrants that it has not received any notification from the
Commonwealth of Massachusetts or any of its agencies under Section 4 of Chapter
21E, or any order under Section 9 of Chapter 21E. Mortgagor covenants to
strictly comply with the requirements of Chapter 21E and to promptly notify
Mortgagee of any release or threat of release of oil or hazardous material on or
in the Mortgaged Property, and any notice or orders received pursuant to
Sections 4 and 9, respectively, of Chapter 21E. Mortgagor hereby covenants to
protect, indemnify and hold Mortgagee harmless from and against all loss,
liability, damage and expense, including attorneys’ fees, suffered or incurred
by Mortgagee under or on account of Chapter 21E, including without limitation,
the filing of a lien against the Mortgaged Property in favor of the Commonwealth
of Massachusetts. The provisions of the paragraph shall survive the discharge of
this mortgage.

 

In the event that the Mortgagor shall fail to strictly comply with the
requirements of Chapter 21E, or any other federal, state or local law, by-law,
rule or regulation regulating the use or disposal of hazardous materials which
may be applicable to the Mortgaged Property, the whole sum of principal and
interest then remaining unpaid under the Note or other loan documents shall
become immediately due and payable, at the option of the Mortgagee.

 

6



--------------------------------------------------------------------------------

Mortgagee, at its election and in its sole discretion, may (but is not obligated
to) cure any failure on the part of Mortgagor to comply with Chapter 21E,
including, without limitation, the following:

 

(a) arrange for the prevention and/or the cleanup of any release or threat of a
release of oil or hazardous material on or in the Mortgaged Property, and pay
for such prevention and/or cleanup costs and associated costs;

 

(b) pay, on behalf of Mortgagor, any fines or penalties imposed on Mortgagor by
the Commonwealth of Massachusetts in connection with such release or threat of
release of oil or hazardous material; and

 

(c) make any other payment or perform any other act which will prevent a lien by
the Commonwealth of Massachusetts from attaching to the Mortgaged Property.

 

Any partial exercise by Mortgagee of the remedies herein set forth, or any
partial undertaking on the part of Mortgagee to cure Mortgagor’s failure to
comply with Chapter 21E, shall not obligate Mortgagee to complete the actions
taken or require Mortgagee to expend further sums to cure Mortgagor’s
noncompliance; neither shall the exercise of any such remedies operate to place
upon Mortgagee any responsibility for the operation, control, care, management
or repair of the Mortgaged Property or make Mortgagee the “Operator” of the
Mortgaged Property within the meaning of Chapter 21E or a so-called “lender in
possession”.

 

Any amount paid or costs incurred by Mortgagee as a result of the exercise by
Mortgagee of any of the rights herein set forth, together with interest thereon
at the rate equal to the rate then accruing in respect of the Note secured
hereby from the date of payment, shall be immediately due and payable by
Mortgagor to Mortgagee, and until paid shall be added to and become a part of
the obligations secured hereby, and the same may be collected as part of the
obligations secured hereby, and the same may be collected as part of the
obligations in any suit hereon or upon the Note or any other instrument executed
in connection herewith; and Mortgagee, by making any such payment or incurring
any such costs, shall be subrogated to any rights of Mortgagor to seek
reimbursement from any third parties, including, without limitation, a
predecessor-in-interest to Mortgagor’s title who may be a “responsible party”
under Chapter 21E in connection with any such release or threat of release of
oil or hazardous material.

 

18. If there shall be a breach in any condition or covenant of this Mortgage,
the Mortgagee shall have the right, but without any obligation to do so, to cure
such default for the account of the Mortgagor, and to add amounts expended for
such purpose to the principal sum secured hereby, and the Mortgagee may, but
shall not be obligated to, apply any deposits or any sums credited by or due
from the Mortgagor to Mortgagee to cure such default without first enforcing any
other rights of the Mortgagee against the Mortgagor, or against any surety,
endorser or guarantor of the indebtedness secured hereby, or against the
Premises. In case redemption is had

 

7



--------------------------------------------------------------------------------

by the Mortgagor after foreclosure proceedings have been initiated, the
Mortgagee shall be entitled to collect all costs, charges and expenses,
including attorneys’ fees, incurred up to the time of redemption.

 

19. The Mortgagor acknowledges that the occurrence of any of the following shall
be an Event of Default: (a) failure of Mortgagor to pay when due any amount
owing by Mortgagor to Mortgagee; (b) failure of Mortgagor to perform any
covenant or agreement with, or obligation to Mortgagee, other than one for the
payment of money; (c) any statement, warranty or representation heretofore or
hereafter made to the Mortgagee by or on behalf of the Mortgagor shall prove to
have been false or misleading in any material respect when made; (d) insolvency
or business failure of Mortgagor or the appointment of a trustee, receiver,
guardian, conservator or liquidator for any of them or any material part of the
property of it; (e) assignment for the benefit of creditors by; execution of a
trust mortgage or other arrangement with creditors by; commencement of any
proceedings under any bankruptcy, insolvency or other law relating to the relief
of debtors by or against the Mortgagor, but in the case of involuntary
proceedings, the same shall not have been dismissed within thirty (30) days
after the commencement thereof; (f) any property, real or personal, of Mortgagor
(including Premises) or of anyone else, which constitutes collateral security
for any of Mortgagor’s indebtedness, liabilities or obligations to Mortgagee, is
condemned, taken by eminent domain, attached, levied upon, seized, encumbered,
mortgaged or a lien is permitted or suffered to exist thereon or is destroyed,
damaged, lost, stolen or sold (unless specifically permitted by the terms of the
Loan Documents); (g) Mortgagor is in default, breach or violation under any
agreement by which it or any of its property (including the Premises) are bound;
or (h) any event occurs or the financial condition of Mortgagor is such that in
Mortgagee’s opinion Mortgagor’s ability to pay or perform any of its obligations
to Mortgagee in a timely fashion is or may be impaired.

 

A Default shall mean any event or occurrence which, with the passage of time or
giving of notice or both would constitute an Event of Default.

 

20. So long as any Event of Default shall have occurred and be continuing, then
Mortgagee in addition to, and not in limitation of, any and all other rights or
remedies available to it by law or by any other provision of any of the
instruments given to secure the Note, shall have the right, without notice:

 

(a) To enter upon and take possession of the Premises or any part thereof, and
to perform any acts Mortgagee shall deem necessary or proper to conserve or
enhance the Premises or their value (including, without limitation, the making
of repairs, replacements and alterations), to manage and operate the Premises,
to collect and receive all rents, issues and profits from the Premises, past due
and thereafter accruing, and to exercise all other rights of Mortgagor with
respect to the Premises.

 

8



--------------------------------------------------------------------------------

(b) To have a receiver appointed to enter and take possession of the Premises or
any part thereof and to perform any acts said receiver shall deem necessary or
proper to conserve or enhance the Premises or their value, (including, without
limitation, the making of repairs, replacements and alterations), to manage and
operate the premises and to apply the profits from the Premises past due and
thereafter accruing obligations, and to exercise all other rights of Mortgagor
with respect to the Premises.

 

(c) To accelerate the maturity of the indebtedness secured by this Mortgage.

 

(d) To sell the Premises at public auction upon such terms and conditions as
Mortgagee shall determine, subject to the requirements of this Mortgage and
applicable laws; or to foreclose this Mortgage in any other manner permitted by
law.

 

(e) To obtain judgement and execution for the indebtedness secured by this
Mortgage, to the extent not otherwise satisfied.

 

21(a) If Mortgagee shall exercise any of the rights described in section 20,
Mortgagor shall be liable to Mortgagee in an amount of equal to all of the
expenses (including, without limitation, receiver’s fees and counsel fees)
incurred pursuant to the powers herein contained which shall be secured hereby.
Mortgagee shall apply such rents, issues and profits as shall be received by it
first to the payment of all costs and expenses incurred and thereafter to the
indebtedness secured hereby in such order of priority as Mortgagee, in its sole
discretion, shall determine; and the exercise of such rights and disposition of
such funds shall not constitute a waiver of any foreclosure, once commenced, nor
preclude the later commencement of foreclosure for breach hereof.

 

(b) Mortgagor agrees that all rights of Mortgagee as to personal property
security and real estate security may be exercised together or separately and
further agrees that, in exercising its power of sale, Mortgagee may sell the
personal property security or any part thereof either separately from, or
together with, the real estate security or any part thereof, in such order as
Mortgagee may, in its discretion, elect, and whether or not the aggregate
proceeds thereof exceed the indebtedness secured by this Mortgage. At any sale
any combination of or all of the security may be offered for sale for one (1)
total price and the proceeds of such sale accounted for in one (1) account
without distinguishing between the items of security or assigning to the
separate securities proportions, of the proceeds, and, in case Mortgagee, in the
exercise of the power of sale herein given, elects to sell in parts or parcels,
said sales may be held from time to time and the power shall not be fully
executed until all of the personal property security and real estate security
not previously sold shall have been sold.

 

(c) Upon completion of any sale, Mortgagee shall execute and deliver an
instrument conveying, assigning and transferring all right, title and interest
in the property and rights solely in

 

9



--------------------------------------------------------------------------------

the name of Mortgagor, or in the name of Mortgagee, and the same shall operate
to divest all right, title and interest of Mortgagor in any property or right so
sold and shall be a perpetual bar, both at law and in equity, against Mortgagor
and all persons, claiming under Mortgagor.

 

(d) No forbearance on the part of the Mortgagee or extension of the time for the
payment of the whole or any part of the liabilities secured hereby, whether or
not for additional interest or other consideration paid or payable to the
Mortgagee and whether oral or in writing, or any other indulgence given by the
Mortgagee to the Mortgagor or to any other party claiming any interest in or to
the Premises, shall operate to release or in any manner affect the original
liability of the Mortgagor, or the priority of this Mortgage or to limit,
prejudice or impair any right of the Mortgagee, including, without limitation,
the right to realize upon the security, or any part thereof, for the liabilities
secured hereby, the notice of any such extension, forbearance or indulgence
being hereby waived by the Mortgagor and all those claiming by, through or under
the Mortgagor, and no consent or waiver, to or of any default by the Mortgagor
shall be construed as a consent or waiver, express or implied, by the Mortgagee
to or of any further default in the same or any other term, condition, covenant
or provision of this Mortgage or of the obligation secured hereby. All remedies
provided in this Mortgage are distinct and cumulative to any other right or
remedy under this Mortgage or afforded by law or equity, and may be exercised
concurrently, independently or successively.

 

(e) In case redemption is had by Mortgagor after foreclosure proceedings have
begun, Mortgagee shall be entitled to collect all costs, charges and expenses
incurred up to the time of redemption; and, in case of foreclosure sale,
Mortgagee shall be entitled to retain one percent (1%) of the purchase money in
addition to the costs, charges and expenses allowed by law.

 

22. Acceleration of maturity, once claimed hereby by Mortgagee, may, at its
option, be rescinded in a written acknowledgement to that effect without waiving
the default or any rights, including the right to accelerate again, with respect
thereto. The tender and acceptance of partial payment of amounts after such
acceleration, or the commencement of any foreclosure action, shall not in any
way affect, rescind or terminate such acceleration of maturity or such
foreclosure action.

 

23. Wherever notice, demand or a request may properly be given to the Mortgagor
under this Mortgage, the same shall always be sufficient to serve as a notice,
demand or request hereunder if in writing and sent by registered or certified
mail, postage prepaid, return receipt requested, addressed to the Mortgagor at
the address given in this Mortgage as the Mortgagor’s address or the business
address of the Mortgagor last known to the Mortgagee and any such notice, demand
or request shall be treated as having been given upon such deposit in the United
States mails; and a notice so addressed shall always be a sufficient notice,
notwithstanding a change in the ownership of the Premises, whether or not
consented to by the Mortgagee; and where more than one person

 

10



--------------------------------------------------------------------------------

constitutes the Mortgagor, one notice sent to the address given in this Mortgage
as the Mortgagor’s address or the last known business address of any one of them
shall constitute sufficient notice to all.

 

24. The term “liabilities” as used herein shall include without limitation, any
and all liabilities, debts and obligations of the Mortgagor and of the makers of
the Note to the Mortgagee, including those contained in the Note and all
liabilities, debts and obligations of each and every maker, surety, endorser or
guarantor of the obligations of the Mortgagor and of the makers of the Note to
the Mortgagee of every kind and description including, without limitation, all
loans, advances, indebtedness, notes, obligations and amounts, liquidated or
unliquidated, owing by the Mortgagor and by the makers of the Note to the
Mortgagee at any time, including any notes or other obligations of the Mortgagor
assigned to or held by the Mortgagee, of any kind, nature or description now
existing or arising in the future, and whether secured or unsecured, absolute or
contingent, or by reason of any cause of action which the Mortgagee may have
against the Mortgagor or against the makers of the Note. The term “liabilities”
shall also include all interest and other charges chargeable to the Mortgagor or
due from the Mortgagor to the Mortgagee from time to time, and all costs or
expenses incurred or paid by the Mortgagee to enforce this or any other
agreement between the Mortgagor and the Mortgagee, including without limitation,
attorney’s fees and all of the Mortgagee’s executive, administrative and staff
costs and expenses in excess of those which would normally be incurred in the
administration of a financial transaction similar to that between, the Mortgagor
and the Mortgagee in which no event of default shall have occurred.

 

25. If Mortgagee shall be made party to any action suit or proceeding by reason
of the execution of this Mortgage or the Note, or in which the priority of the
lien of this Mortgage shall be challenged, Mortgagor shall reimburse to the
Mortgagee, immediately upon demand, all sums of money paid by Mortgagee,
including attorneys fees, to defend said action and uphold the lien created
thereby.

 

26. If Mortgagor shall be the Trustees of a Trust, the Trustees hereby certify,
pursuant to the provisions of such Trust that said Trust is in full force and
effect, that said Trust has not been amended and that they are the said Trustees
of said Trust.

 

27. Mortgagor is not now in default under any instruments or obligations
relating to the Premises and no party has asserted any claim of default relating
to the Premises. The execution and delivery of, and performance of Mortgagor’s
obligations under the Loan Documents and the consummation of the transactions
hereby and thereby contemplated will not result in any breach of, or constitute
a default under, any contract, mortgage, lease, bank loan or credit agreement,
trust indenture, or other instrument to which Mortgagor is a party or by which
Mortgagor the premises or any other property of Mortgagor is or may be bound or
affected and do not violate or contravene any law, order, decree, rule or
regulation to which Mortgagor, the premises or any other property of Mortgagor
is or may be subject; nor do any such instruments compose or contemplate any

 

11



--------------------------------------------------------------------------------

obligations which are or will be inconsistent with any other obligations imposed
on Mortgagor under any other instruments heretofore or hereafter delivered by
Mortgagor.

 

28. All statements, financial or otherwise, submitted to Mortgagee in connection
with this transaction are true and correct in all respects, and with respect to
the financial statements have been prepared in accordance with generally
accepted accounting principals consistently applied and fairly present the
financial condition of the parties or entities covered by such statements as of
the date thereof and the results of operations of such parties or entities
during the period reflecting thereon. No additional borrowings and no material
additional indebtedness have been made or incurred by such parties or entities,
or any of them, since the date thereof, nor have Mortgagor or the Premises
experienced a material adverse change since the date thereof. Mortgagor is now
in a solvent condition.

 

29. If the laws now in force for the taxation of mortgages or of debts secured
by mortgages (including, without limitation, laws exempting from taxation
amounts invested in mortgages) shall be changed to the detriment of Mortgagee,
then Mortgagee may, at its election accelerate the maturity of the Note, and
upon the exercise of such election the maturity will be accelerated, unless
within ninety (90) days after maturity for said reason, Mortgagor, if permitted
by law, shall pay to Mortgagee an amount equal to such additional tax for which
Mortgagee shall have become liable or be affected.

 

30. The word “Mortgagee” as used herein shall mean the mortgagee named herein
and any subsequent holder or holders hereof; the word “Mortgagor” as used herein
shall mean the mortgagor named herein and any subsequent owner or owners of the
equity of redemption of the Premises; and all of the covenants and agreements of
the Mortgagor herein contained shall be binding upon the Mortgagor, its heirs,
executors, administrators, successors and assigns.

 

31. The rights and obligations hereunder shall be governed by the laws of The
Commonwealth of Massachusetts. In the event that any provisions or clause of
this Mortgage or the Note shall be held invalid in any circumstance, such
invalidity shall not effect any other provision or circumstance.

 

Mortgagor waives all rights of homestead exemption in the Premises and
relinquishes all rights of curtesy and dower in the Premises.

 

This Mortgage is upon the STATUTORY CONDITION and upon further condition that
all covenants and agreements on the part of the Mortgagor and of the makers of
the Note contained herein and in the Note and in the Loan Documents shall be
kept and fully performed, for any breach of which, including without limitation
the occurrence of any Event of Default, the Mortgagee shall have the STATUTORY
POWER OF SALE and any other powers given by law.

 

12



--------------------------------------------------------------------------------

WITNESS the execution hereof under seal this 31st day of March, 2000.

 

Boston Biomedica, Inc.

By:

  /s/    RICHARD T. SCHUMACHER             Richard T. Schumacher, its duly
authorized Chief Executive Officer and
Assistant Treasurer

 

COMMONWEALTH OF MASSACHUSETTS

 

Suffolk, ss.   March 31, 2000

 

Then personally appeared the above-named Richard T. Schumacher CEO and Assistant
Treasurer and acknowledged the foregoing instrument to be the free act and deed
of Boston Biomedica, Inc., before me.

 

/s/    HOWARD L. LEVIN         Notary Public: Howard L. Levin My Commission
Expires: 10-13-2006

 

13